Citation Nr: 0921566	
Decision Date: 06/09/09    Archive Date: 06/16/09

DOCKET NO.  07-05 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
service-connected dysthymic disorder with anxiety disorder 
(psychiatric disability).

2.  Entitlement to an evaluation in excess of 20 percent for 
service-connected status post cervical spine fracture at C7 
with degenerative joint disease (cervical spine disability).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from August 1981 to August 
1984.    

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Waco, Texas (RO).  

Although the Veteran requested a travel board hearing in his 
February 2007 substantive appeal, he withdrew his request for 
a hearing in a statement received by VA in March 2009.  See 
38 C.F.R. § 20.702(e) (2008).


FINDINGS OF FACT

1.  The manifestations of the service-connected psychiatric 
disability are shown to more nearly approximate that of 
occupational and social impairment with reduced reliability 
and productivity.

2.  The evidence does not show forward flexion of the 
cervical spine to 15 degrees or less or favorable ankylosis 
of the entire cervical spine.   


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation in 
excess of 50 percent for the service-connected psychiatric 
disability have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.7, 4.130 
including Diagnostic Code 9433 (2008).  
2.  The criteria for the assignment of an evaluation in 
excess of 20 percent for the service-connected cervical spine 
disability have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a including 
Diagnostic Code 5242 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2007).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied. 

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
this case, the RO sent the Veteran a letter in May 2006, 
prior to adjudication, which informed him of the requirements 
needed to establish entitlement to an increased rating.  

In accordance with the requirements of VCAA, the letter 
informed the Veteran what evidence and information he was 
responsible for obtaining and the evidence that was 
considered VA's responsibility to obtain.  No additional 
private evidence was subsequently added to the claims files 
after the letter.  

In compliance with the duty to notify the Veteran of what 
information would substantiate his claim, the Veteran was 
informed in the May 2006 letter about effective dates.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran was also advised in an August 2008 letter that VA 
used a published schedule for rating disabilities that 
determined the rating assigned and that evidence considered 
in determining the disability rating included the nature and 
symptoms of the condition, the severity and duration of the 
symptoms, and the impact of the condition and symptoms on 
employment and daily life.  See Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  There are relevant VA records 
on file, including reports of VA examinations conducted in 
November and December 2006.  

The Board concludes that all available evidence has been 
obtained and that there is sufficient medical evidence on 
file on which to make a decision on the issues decided 
herein.  

The Veteran has been given ample opportunity to present 
evidence and argument in support of his claims.  The Board 
additionally finds that general due process considerations 
have been complied with by VA, and the Veteran has had a 
meaningful opportunity to participate in the development of 
the claims, including at his personal hearing at the RO in 
October 2006.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); 38 C.F.R. § 3.103 (2007).  






Analyses of the Claims

Rating Claims

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2008).  

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate diagnostic 
codes identify the various disabilities.  

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2008).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Nevertheless, where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue the present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, a claimant may experience multiple distinct degrees 
of disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  



Psychiatric disability

The veteran was originally granted service connection for a 
psychiatric disability as secondary to his service-connected 
cervical spine disability in an August 2005 rating decision 
and assigned a 50 percent evaluation under Diagnostic Code 
9433, effective June 29, 2001.  A claim for increase was 
received by VA in March 2006 and denied by rating decision in 
July 2006; the Veteran timely appealed.  The veteran has 
contended that his service-connected psychiatric disability 
is more severe than currently evaluated.

A 50 percent evaluation is assignable for psychiatric 
disability when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (for 
example, retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  38 C.F.R. § 4.130, Diagnostic Code 
9411 (2008).  

A 70 percent evaluation is assignable for psychiatric 
disability when there is occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Id.  

A 100 percent evaluation for psychiatric disability is 
assignable with total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  Id.  

The global assessment of functioning (GAF) score reflects the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

A GAF score of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  

A GAF of 61 to 70 is defined as mild symptoms (e.g., 
depressed moo and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household) but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  See QUICK REFERENCE TO THE DIAGNOSTIC 
CRITERIA FROM DSM-IV, 46-7 (1994).  

After review of the evidence, the Board finds that the 
veteran's service-connected psychiatric disability does not 
more nearly approximate the criteria for a higher rating of 
70 percent during the appeal period.  

VA treatment records from March 2005 through July 2006 reveal 
psychiatric complaints related to the Veteran being under a 
lot of stress at home and at work.

When examined for VA purposes in July 2006, the Veteran 
complained of increased depression, anxiety, sleep 
disturbances, difficulty dealing with situational stressors, 
increased irritability, and difficulty concentrating.  His 
stressors included pressure from his supervisor at work and 
stressors related to his son and daughter moving out of his 
house.  He had lost several days from work over the previous 
year due to depression.  On mental status evaluation, he had 
excellent hygiene; he was fully oriented with no disorder of 
thought or perception; he did not have problems with 
hallucinations or delusions; his memory was intact; and he 
did not have obsessive or ritualistic behavior or panic 
attacks.  The diagnosis was dysthymic disorder, mildly 
increased with situational stressors.  His GAF score was 58.

VA treatment records from July to September 2006 reveal that 
the Veteran said in August 2006 that he was not dealing well 
with stress.

Also on file are statements on the Veteran's emotional 
problems, received by VA in October 2006, from Reverend J. 
and from the Veteran's friends.

The Veteran complained on VA psychiatric evaluation in 
December 2006 of depression, irritability, and loneliness 
related to his divorce in February 2006 and to his feelings 
of being abandoned by his children.  He was working full time 
and had stressors related to work.  The claims files were 
reviewed by the examiner.  The Veteran said that he thought 
about suicide but did not have any plans.  He complained of 
panic attacks and depression.  He was described as socially 
isolated.

The diagnoses in December 2006 were major depression, single 
episode, with suicidal ideation secondary to second divorce 
and feeling abandoned by his children; dysthymic disorder, 
chronic, secondary to neck pain, interpersonal difficulties, 
and consequences of chronic substance abuse; alcohol abuse, 
in full sustained remission since 1999; polysubstance abuse, 
in full sustained remission since 1999; and obsessive-
compulsive personality features, with history of antisocial 
behavior during periods of drug addiction.  GAF was 50, based 
on the Veteran's chronic suicidal ideation and difficulty 
maintaining relationships.  It was noted that he appeared 
capable of maintaining full time, gainful employment despite 
his psychiatric problems.  

The examiner concluded in December 2006 that the Veteran's 
recent suicidal ideation and increased feelings of loneliness 
and alienation related to feeling abandoned by his children 
and to his recent divorce and did not relate to his chronic 
neck and low back pain.  Consequently, the examiner opined 
that it appeared less likely than not that any aggravation of 
the Veteran's depressive disorder was related to his chronic 
neck and back pain.  

VA treatment records dated through December 2008 reveal 
continued psychiatric problems.  The veteran was described in 
October 2008 as depressed and angry but was also 
appropriately dressed and groomed and fully oriented with a 
logical and coherent thought process.  

Although the above medical evidence shows significant 
psychiatric symptomatology, as indicated by the Veteran's 
current 50 percent rating, most of the symptomatology 
required for an increased evaluation of 70 percent is not 
present.  The above evidence does not reveal occupational and 
social impairment, with deficiencies in most areas, such as 
work, family relations, judgment, thinking, or mood, due to 
such symptoms as speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; and neglect of personal appearance and 
hygiene.  

The GAF scores on file, 50 and 58, indicate moderate to 
serious symptomatology.  Additionally, the examiner in 
December 2006 concluded, after review of the claims file and 
examination of the Veteran, that the Veteran's current 
psychiatric problems were due primarily to stressors 
unrelated to his service-connected cervical spine disability, 
which means that this symptomatology is not part of his 
service-connected psychiatric disability.  Consequently, an 
evaluation in excess of 50 percent is not warranted for 
service-connected psychiatric disability.



In reaching the above decision, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claim for an 
evaluation in excess of 50 percent for service-connected 
psychiatric disability, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


Cervical spine disability

The Veteran was originally granted service connection for 
cervical spine disability by rating decision in December 1999 
and assigned a noncompensable rating effective July 16, 1999.  
An April 2002 rating decision granted a 20 percent rating for 
the disability effective June 29, 2001.  The Veteran filed a 
claim for increase in March 2006.

Effective September 26, 2003, the diagnostic codes for rating 
diseases and injuries of the spine were re-designated as 
Diagnostic Codes 5235 to 5243 (for, respectively, vertebral 
fracture or dislocation; sacroiliac injury and weakness; 
lumbosacral or cervical strain; spinal stenosis; 
spondylolisthesis or segmental instability; ankylosing 
spondylitis; spinal fusion; degenerative arthritis of the 
spine; and intervertebral disc syndrome).  The criteria for 
rating diseases and injuries of the spine were also amended.  

A 10 percent rating is assigned when forward flexion of the 
cervical spine is greater than 30 degrees but not greater 
than 40 degrees; or combined range of motion of the cervical 
spine greater than 170 degrees but not greater than 335 
degrees; or there is muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or there is vertebral body fracture with loss of 50 
percent or more of the height.  A 20 percent rating is 
assigned when forward flexion of the cervical spine is 
greater than 15 degrees but not greater than 30 degrees; or 
the combined range of motion of the cervical spine is not 
greater than 170 degrees; or there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 30 percent rating is assigned when 
forward flexion of the cervical spine is to 15 degrees or 
less, or there is favorable ankylosis of the entire cervical 
spine.  A 40 percent rating is assigned when there is 
unfavorable ankylosis of the entire cervical spine.  
38 C.F.R. § 4.71a, Diagnostic Code 5242.

The notes to the revised rating formula for diseases and 
injuries to the spine state that any associated objective 
neurological abnormalities, including, but not limited to, 
bowel or bladder impairment, are to be rated separately, 
under an appropriate diagnostic code.  38 C.F.R. § 4.71a, 
Note (1) (2008).  

For VA compensation purposes, normal forward flexion of the 
cervical spine is 0 to 45 degrees, extension is 0 to 45 
degrees, left and right lateral flexion are 0 to 45 degrees, 
and left and right lateral rotation are 0 to 80 degrees.  38 
C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (2) 
(2008).

38 C.F.R. § 4.40 notes that disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
of parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  Functional loss may be due to 
the absence of part or all of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or may 
be due to pain, supported by adequate pathology and evidenced 
by the visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40 (2008).

38 C.F.R. § 4.45 provides that factors of disability 
involving a joint reside in reductions of its normal 
excursion of movements in different planes of motion and 
therefore, inquiry will be directed to such considerations as 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); 
excess fatigability; and incoordination (impaired ability to 
execute skilled movements smoothly).  38 C.F.R. § 4.45 
(2008).

The Court has held that when a Diagnostic Code provides for 
compensation based upon limitation of motion, the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 must also be considered, and 
that examinations upon which the rating decisions are based 
must adequately portray the extent of functional loss due to 
pain "on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, or surgical procedure."  Colayong v. West, 
12 Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL 
DICTIONALRY (28TH Ed. 1994) at 86).

VA treatment records dated from March 2005 through September 
2006 reveal complaints of neck pain and functional 
impairment.  The assessments in March 2005 include cervical 
lumbar spondylosis with chronic pain, an essentially normal 
neurological examination, and muscle spasms.  The assessments 
in May 2005 include cervical radiculopathy.

When evaluated by VA in January 2006, the Veteran complained 
of neck pain and spasms and said that he had lost three days 
of employment in the previous year due to neck pain.  Range 
of motion of the neck included 45 degrees of flexion and 
extension.  There were no spasms and no additional functional 
impairment on repetitive motion.  Deep tendon reflexes were 
2+/4 and symmetrical.  X-rays showed progressive discogenic 
degenerative disease at C5-C6, posterior spur encroachment on 
the 5th neural foramina bilaterally, and old healed fracture 
of the spinous process of C7.  The diagnoses were old C7 
spinous process fracture, degenerative disc disease, and 
degenerative joint disease of the cervical spine.

The assessment on VA treatment in March 2006 was neck pain 
with spondylosis and bulging C5-C6 disc with root irritation.  
The Veteran had an acute exacerbation of chronic neck pain in 
September 2006.

October 2006 statements from the Veteran's friends and 
Reverend report the Veteran's continued neck problems.

It was reported on VA examination of the Veteran's cervical 
spine in November 2006 that he had not had any incapacitating 
flare-ups.  He did not have muscle atrophy or spasms.  He did 
have tenderness.  Motion of the cervical spine included 20 
degrees of flexion and extension.  Neurological testing was 
intact.  There was no additional functional impairment on 
repetitive motion.  An MRI of the neck revealed minimal 
degenerative disc changes.  The diagnosis was chronic neck 
pain secondary to cervical spondylosis.  It was noted that 
there was no sign of nerve root irritation on physical 
examination.  

VA treatment records from December 2006 through December 2008 
reveal continued complaints of neck problems.  X-rays in 
November 2008 reveal moderate degenerative remodeling change 
with marginal osteophyte formation and intervertebral disc 
space narrowing at C5-C6; it is noted that cervical 
spondylosis at C5-C6 appeared likely as well.  According to 
the results of a December 2008 MRI, there was chronic neck 
pain with possible disc protrusion at C5-C6.

To warrant a rating in excess of 20 percent for service-
connected cervical spine disability under Diagnostic Code 
5242, there would need to be evidence of forward flexion of 
the cervical spine limited to 15 degrees or less or favorable 
ankylosis of the entire cervical spine.  However, the medical 
evidence shows flexion to at least 20 degrees and sufficient 
motion in all directions to conclude that the Veteran does 
not have cervical ankylosis.  Therefore, a schedule 
evaluation in excess of 20 percent is not warranted for the 
Veteran's service-connected cervical spine disability.

Because the recent medical evidence does not show objective 
findings indicative of neurological symptomatology, with no 
sign of nerve root irritation in November 2006, a separate 
compensable evaluation is not warranted for neurological 
disability under 38 C.F.R. § 4.71a, Diagnostic Code 5243, 
Note (1).

As noted above, when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements and 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  See DeLuca, supra.  

In this case, it was noted on VA examinations in January and 
November 2006 that there was no additional functional 
impairment due to repetitive motion.  Consequently, the Board 
finds that a rating in excess of 20 percent is not warranted, 
based on DeLuca, for service-connected cervical spine 
disability.

In reaching the above decision, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the Veteran's increased rating 
claims not granted, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Ordinarily, the Schedule will apply unless there are 
exceptional or unusual factors, which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  

According to the regulation, an extraschedular rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2008).  

The schedular evaluation in this case is not inadequate.  A 
higher rating is provided for certain manifestations of the 
service-connected psychiatric disability and cervical spine 
disorder, as noted above, but the medical evidence reflects 
that those manifestations are not present in this case.  See 
38 C.F.R. § 4.1 (2008).

The VA findings do not indicate that either of the service-
connected disabilities at issue caused interference with 
employment that is not adequately covered by the rating 
schedule or caused frequent periods of hospitalization.  In 
fact, the evidence on file indicates that the Veteran has a 
full-time job, and the examiner noted in December 2006 that 
the Veteran appeared capable of maintaining full-time 
employment despite his psychiatric problems.  Consequently, 
the Board finds that the criteria for referral for the 
assignment of an extraschedular evaluation pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995). 
ORDER

A rating in excess of 50 percent for service-connected 
psychiatric disability is denied.

A rating in excess of 20 percent for service-connected 
cervical spine disability is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


